289 F.2d 901
Dorothy WILLIAMS, Appellantv.Donald C. HOWARD, Appellee.
No. 15614.
United States Court of Appeals District of Columbia Circuit.
Argued February 13, 1961.
Decided April 27, 1961.

Mr. Irving Turner, Washington, D. C., for appellant.
Mr. Richard W. Barton, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a personal injury suit, after a directed verdict at the close of plaintiff's case. Defendant was the driver of a District of Columbia fire engine which — while on the way to a fire — collided with the car in which plaintiff was a passenger. We think the evidence did not raise an issue of negligence sufficient to go to the jury.


2
Affirmed.